04/06/2021


             IN THESUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 21-0142


                                       OP 21-0142
                                                                         FLED
 MATTHEW LEE SCHUCK,
                                                                         APR 0 6 2021
                                                                       Bowen Greenwood
               Petitioner,                                          Cleric of Supreme Court
                                                                        State or Montana

       v.                                                           ORDER

 CAPTAIN RAUSER,

               Respondent.


       Matthew Lee Schuck has filed his second verified Petition for a Writ of Habeas
Corpus because he believes that he is incarcerated illegally. Schuck is being held at the
Broadwater County Detention Facility.
       Citing to § 46-12-201(2), MCA, Schuck challenges the jurisdiction of the
Eleventh Judicial District Court, Flathead County. He contends that the District Court
"did not at any time or in any place attain jurisdiction by a properly conducted arraignment
by inquiring and attaining the defendant's true name as iequired by Montana statutory
law." Schuck requests that all charges be dismissed because of this alleged due process
violation.
Schuck also raises claims of ineffective counsel concerning his court-appointed counsel.
       Schuck has not demonstrated illegal incarceration. Many of his claims are outside
the scope of habeas corpus.        Schuck's challenge to jurisdiction would be more
appropriately raised in an appeal.       State v. Montgomery, 2015 MT 151,• 11 11,
379 Mont. 353, 350 P. 3d 77; State v. Wright, 2001 MT 282, ¶ 37, 307 Mont. 349,
42 P.3d 753. Schuck's claims of ineffective assistance of counsel rnay be presented either
in an appeal or in a petition for postconviction relief, if he is convicted of the pending
charges. Section 46-21-102, MCA. Schuck has not met his burden to convince this Court
that a writ should be issued. Miller v. Eleventh Judicial Dist. Ct., 2007 MT 58, ¶ 14,
154 P.3d 1186.
      As we have stated before, Schuck is represented by counsel in his pending criminal
proceeding in the District Court. Schuck v. Rauser, No. OP 21-0123, Order denying
petition for habeas corpus relief(Mont. Mar. 30, 2021). This Court cautions Schuck that
during the pendency of his case there, he should refrain from filing petitions on his own
behalf with this Court. M. R. App. P. 10(1)(c). Therefore,
      IT IS ORDERED that Schuck's Petition for a Writ of Habeas Corpus is DENIED.
      The Clerk is directed to provide a copy ofthis Order to Peg Allison, Clerk ofDistrict
Court, Flathead County, under Cause No. DC-20-164B; to Allison Howard,
Flathead County Deputy Attorney; to Daniel Wood, Schuck's Attorney; to counsel of
record; to   Captain      Rauser, Broadwater     County      Detention   Center, and    to
Matthew Lee Schuck personally.
      DATED this --tz,t    day of April, 2021.




                                                                 Justices




                                            2